DETAILED ACTION
This Office action is in response to the election filed on 27 May 2022.  Claims 1-20 are pending in the application.  Claims 9-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, on which claims 1-8 are readable, that was filed on 27 May 2022 is acknowledged. Applicant elects species I, drawn to an integrated circuit device comprising a cell array structure including gate lines overlapping the peripheral circuit structure and a conductive plate interposed between the peripheral circuit structure and the cell array structure and including through holes, with traverse.  
The Applicant argues that there is no explanation of the species restriction. However, as disclosed in Applicant’s specification, for example, the conductive plate is interposed between the peripheral circuit structure PCS and the cell array structure, as shown in figures 7-8, related to species I, and an integrated circuit device further includes a plurality of external contact plugs (“external contact plugs”) arranged in an edge region surrounding the cell array structure including the memory stacks in the tile region of the conductive plate and applying a bias to the conductive plate, as shown in figure 9, related to species II, and the integrated circuit device may include a cell array structure arranged on a conductive plate conductive plate may perform a function of the common source line cell array structure CAS may include the tiles described with reference to FIG. 2 and each of the tiles may include multiple cell blocks BLK. Each of the cell blocks BLK that form (or are included in) a tile may have a structure like the that described in relation to FIG. 2. In exemplary embodiments, the conductive plate may provide a path through which a common source voltage may be communicated to the cell array structure shown in figure 4, related to species III. at  each set of species recites different structural features, for example, the species III require an integrated circuit device comprising a common source line (CSL) plate formed on the peripheral circuit structure and including a tile region, wherein the CSL plate includes through holes passing through the CSL plate so as to limit a zigzag conductive path around a certain point in the tile region in a radial direction, and through holes including first through holes arranged along a first straight line, Species II require to have an integrated circuit device comprising a cell array structure having a tile including memory stacks including gate lines and channel structures passing through the gate lines; and a conductive plate interposed between the peripheral circuit structure and the gate lines and including a tile region corresponding to the tile, wherein the conductive plate comprises through holes defining a zigzag type conductive path around a certain point selected in the tile region, and species I require to have an integrated circuit device comprising a cell array structure including gate lines overlapping the peripheral circuit structure and a conductive plate interposed between the peripheral circuit structure and the cell array structure and including through holes. Hence, the Species have mutually exclusive characteristics and a search for Species II and III would require a search in the common source line tile or step shape subgroups, whereas a search for species I would not.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US Patent 10249640 B2; in view of Oh et al., US PG pub. 20190115357 A1.
With respect to claim 1, Yu discloses a peripheral circuit structure (700, fig. 10A); a cell array structure (100, fig. 10A and 10B) including gate lines (146,246, fig. 10A) overlapping the peripheral circuit structure (700, fig. 10A) and disposed on the peripheral circuit structure (700, fig. 10A) in a vertical direction; a conductive plate (6 and 10, fig. 10A) interposed between the peripheral circuit structure (700, fig. 10A) and the cell array structure (100, fig. 10A and 10B) and including through holes (through hole between layer 6/10, fig. 10A); conductive lines (103, 106, 107, 108, fig. 11A) spaced apart from the conductive plate (6 and 10, fig. 10A) with the cell array structure (100, fig. 10A and 10B) interposed between the conductive lines (103, 106, 107, 108, fig. 11A) and the conductive plate (6 and 10, fig. 10A); and through electrodes (567, fig. 11A) connected to the conductive lines (103, 106, 107, 108, fig. 11A) and extending to the peripheral circuit structure (700, fig. 10A) through the cell array structure (100, fig. 10A and 10B) and the through holes (through hole between layer 6/10, fig. 10A), wherein the through holes (through hole between layer 6/10, fig. 10A). However Yu did not discloses the through holes include first through holes arranged along a first straight line extending in a first horizontal direction, and second through holes arranged along a second straight line extending in parallel with the first straight line and spaced apart from the first straight line in a second horizontal direction.  
Oh discloses through holes (opening in layer 31 where conductive via 41 formed in) formed in the conductive plate (31, fig. 7) can include first through holes (see figure 8 below) arranged along a first straight line extending in a first horizontal direction (SD direction, fig. 8), and second through holes (see figure 8 below) arranged along a second straight line extending in parallel with the first straight line and spaced apart from the first straight line in a second horizontal direction (TD direction, fig. 8).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include more than one through hole for connecting with the bit lines since the bit lines BL may have substantially the same resistance value and capacitance value. Therefore, since a deviation in RC delay time does not occur between the bit lines BL, the electrical characteristic of the semiconductor memory device may be improved.

    PNG
    media_image1.png
    469
    773
    media_image1.png
    Greyscale

With respect to claim 2, Ho discloses wherein the first through holes (see figure 8 above) and the second through holes (see figure 8 above) are arranged so that one first through hole (see figure 8 above) and one second through hole are alternately repeated in the first horizontal direction and, among the first through holes (see figure 8 above) and the second through holes (see figure 8 above), one first through hole (see figure 8 above) and one second through hole (see figure 8 above) adjacent to each other are offset from each other in the second horizontal direction (TD direction, fig. 8).  
With respect to claim 3, Yu discloses wherein the conductive plate (6 and 10, fig. 10A) comprises: first conductive regions (S2, fig. 10B), each having a width in the first horizontal direction which is limited by two adjacent through holes (through hole between layer 6/10, fig. 10A); and second conductive regions (S3, fig. 10B), each having a width in the first horizontal direction which is limited by two adjacent through holes (through hole between layer 6/10, fig. 10A), wherein the first conductive regions (S2, fig. 10B) are connected to the second conductive regions (S3, fig. 10B) through local regions of the conductive plate (6 and 10, fig. 10A), and each of the local regions (S1, fig. 10B) is arranged between a closet one of the through holes (through hole between layer 6/10, fig. 10A).  However Yu did not discloses the through holes include first and second through holes. Ho discloses wherein the first through holes (see figure 8 above) and the second through holes (see figure 8 above)
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include more than one through hole for connecting with the bit lines since the bit lines BL may have substantially the same resistance value and capacitance value. Therefore, since a deviation in RC delay time does not occur between the bit lines BL, the electrical characteristic of the semiconductor memory device may be improved.
With respect to claim 4, Yu discloses the through holes (through hole between layer 6/10, fig. 10A) however Yu did not discloses wherein a selected first through hole is spaced apart from a selected second through hole and closest to the selected first through hole in the second horizontal direction.  Ho discloses wherein the first through holes (see figure 8 above) is spaced apart from the second through holes (see figure 8 above). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include more than one through hole for connecting with the bit lines and space apart the through hole since the bit lines BL may have substantially the same resistance value and capacitance value. Therefore, since a deviation in RC delay time does not occur between the bit lines BL, the electrical characteristic of the semiconductor memory device may be improved.
With respect to claim 5, Yu discloses wherein the through electrodes (567, fig. 11A) however Yu did not discloses in figure 11A the through electrodes can have multiple electrode and the through hole including a first and second through holes, however Yu does discloses in figure 12 include first through electrodes (567, fig. 12) passing through the through holes and second through electrodes (567, fig. 12) passing through the through holes (through hole between layer 6/10, fig. 10A), and wherein the conductive lines (103, 106, 107, 108, fig. 11A) include a first conductive lines (103, 106, 107, 108, fig. 11A) connected to the first through electrodes (567, fig. 11A) and second conductive lines (103, 106, 107, 108, fig. 11A) connected to the second through electrodes (567, fig. 11A).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include multiple of through electrodes since multiple through electrodes can secure the connection between the bit line and peripheral circuit.
Further Ho discloses wherein the first through holes (see figure 8 above) and the second through holes (see figure 8 above). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include more than one through hole for connecting with the bit lines since the bit lines BL may have substantially the same resistance value and capacitance value. Therefore, since a deviation in RC delay time does not occur between the bit lines BL, the electrical characteristic of the semiconductor memory device may be improved.
With respect to claim 6,Yu discloses wherein the conductive lines (103, 106, 107, 108, fig. 11A) further include a third conductive lines (103, 106, 107, 108, fig. 11A) arranged between the first conductive lines (103, 106, 107, 108, fig. 11A) and the second conductive lines (103, 106, 107, 108, fig. 11A), and the third conductive lines (103, 106, 107, 108, fig. 11A) are not connected to the first through electrodes (567, fig. 12) and the second through electrodes (567, fig. 12).  
With respect to claim 7, Yu discloses wherein each of the through electrodes (567, fig. 10A and 11A) is connected to one of the conductive lines (103, 106, 107, 108, fig. 11A).  
With respect to claim 8, Yu discloses wherein the conductive lines (103, 106, 107, 108, fig. 11A) include bit lines extending in the second horizontal direction, only selected first bit lines (such as 108, fig. 11A) among the bit lines are connected to the through electrodes (567, fig. 11A) and remaining bit lines, excluding the selected first bit lines, are not connected to the through electrodes (567, fig. 11A), and the selected bit lines (103, fig. 11A) are respectively an Nth bit line in an arrangement of the bit lines, where "N" is an integer ranging from 2 to 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822